DETAILED ACTION
Status of Application
	This action is responsive to national stage application filed 06/23/2020.  With entry of the concurrently filed preliminary amendment, claims 1-16 are currently pending and under examination herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) accompanying the application papers is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing/transmittal of this Office action. 

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 12, while the term “obtainable” suggests the possibility of making the claimed expandable article by the recited process, it remains unclear whether a prior art article which meets the compositional and structural limitations of parent claim 11/1, but is perhaps produced by a different process, would nonetheless be sufficient to satisfy the requirement of possibly being “obtainable” as claimed.  To resolve this issue, it is suggested that claim 12 be amended to recited –obtained-- in lieu of “obtainable”.  

Common Ownership Notice
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schoenfeld et al (US 2005/0022929 A1) (‘Schoenfeld), alone, or as evidenced by Bertsch et al (US 7847026 B2) (‘Bertsch’).
Regarding Claims 1 and 7, Schoenfeld is drawn to reactive structural adhesives with multiphase polymer morphology ([0002]).  In an Embodiment Example ([0048]-[0054]), Schoenfeld describes a composition comprising a curable adhesive comprising an epoxy resin (DGEBA) (P1) and an epoxy modified acrylonitrile-butadiene copolymer (P3) and an elastomer (P2), wherein the polymer P3 is present in an amount of 23 wt.% (for claim 7) based on the whole composition (see [0053]; [55 g P3/(165 g P2 + 55 g P3 + 2 g P1 + 17.5 g dicyanadiamide + 0.25 g fenuron)]·100 = 22.9 wt-%).  The polymer P2 is said to form a disperse phase in the continuous epoxy resin phase (see [0023]-[0024] and claim 1), and is therefore considered to form a “penetrating polymer network” within the definition of the present application.  As such, Schoenfeld is found to disclose a composition meeting all the compositional and structural limitations of present claim 1. 
	Regarding Claim 8, Scheonfeld discloses the production of said polymer P3 by reacting HYCAR CTBN 1300 x 13 (carboxy-terminated poly(butadiene-co-acrylonitrile)) with ten-times molar excess of a liquid DGEBA epoxy resin under particular time/temperature conditions ([0051]).  Schoenfeld does not directly report the content of acrylonitrile-butadiene rubber in the resulting epoxy modified acrylonitrile-butadiene copolymer.  However, Bertsch provides evidence that CTBN 1300 x 13 is a random and terminal carboxyl functional polybutadiene-acrylonitrile (CTBNX) that has an amount of nitrile rubber from about 20% to about 35% or 40% by weight based upon the total weight of the CTBNX copolymer, specifically 21% nitrile by weight (see col. 4, lines 5-30).  Thus, by disclosing the production of polymer P3 from HYCAR CTBN 1300 x 13, Schoenfeld is considered to implicitly teach an epoxy modified acrylonitrile-butadiene copolymer (P3) comprising an amount of nitrile rubber (i.e., acrylonitrile-butadiene rubber) within the range claimed herein.  
	Regarding Claim 9, Schoenfeld further discloses the claimed, wherein the curable adhesive is a thermally curable adhesive ([0025], [0054]).

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 9 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gossi et al (US 2013/0034736 A1) (‘Gossi’) in view of Finter et al (US 2013/0186562 A1) (‘Finter’).
	Regarding Claim 1, Gossi is drawn to a shape-memory material based on compositions comprising curable structural adhesives (Abs., [0002]).  More specifically, the disclosed compositions comprise at least one curable structural adhesive comprising at least one epoxy resin, and at least one thermoplastic elastomer, wherein the at least one thermoplastic elastomer is present in the curable adhesive as a penetrating polymer network ([0024]-[0027], [0125]).  
The subject matter of claim 1 differs from Gossi in that the claimed composition further comprises at least one epoxy resin modified acrylonitrile-butadiene copolymer.  
However, Gossi does disclose an exemplary embodiment where the curable structural adhesive is an epoxy resin composition, comprising at least one epoxy resin A and at least one hardener B for epoxy resins, which is activated by an increased temperature ([0041]).  Further, in analogous art related to shape-memory material based on curable structural adhesive compositions, Finter teaches, as an exemplary embodiment, a composition comprising a cross-linked elastomer, which is present in the structural adhesive as penetrating polymer network, wherein it is formed from epoxy resin A and at least one additional hardener B for epoxy resins ([0085]).  Finter describes the hardener H as a molecule or polymer which has functional groups that are reacting with epoxy groups; for example, a polymer selected from polyolefin, polyether, polyester, fatty acid, fatty acid amide and acrylonitrile butadiene rubber with an acrylonitrile proportion of ≤ 25 mol-% ([0089]-[0090]).  In light of the Finter teachings, those of ordinary skill in the art would have reasonably expected an epoxy resin modified acrylonitrile butadiene copolymer to be utile as a hardener in a structural adhesive composition such as disclosed by Gossi.   Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the composition of Gossi by introduction of an epoxy resin modified acrylonitrile butadiene rubber (copolymer) as suggested by Finter, to provide an equivalent alternative structural adhesive to those known from Gossi.  
	Regarding Claim 3, Gossi as modified by Finter meets the claimed, wherein the at least one thermoplastic elastomer has a melting temperature (Tm), which is above the glass transition temperature of the curable adhesive (Gossi, [0083]).  
	Regarding Claim 4, Gossi as modified by Finter meets the claimed, comprising the at least one thermoplastic elastomer in an amount of 15 – 40 wt%, based on the total weight of the composition (Gossi, [0125]; Examples 3, 5, 6).
Regarding Claim 5, Gossi as modified by Finter meets the claimed, comprising the at least one thermoplastic elastomer is selected from ethylene based olefin copolymers, propylene-based olefin copolymers, and ethylene vinyl acetate copolymers (Gossi, [0085], [0125]).
Regarding Claim 6, Gossi as modified by Finter meets the claimed, comprising the at least one epoxy resin in an amount of 20 – 70 wt-% (Gossi, [0055]; portion of epoxy resin A amounts to, for example, 2 to 90% by weight (which fully encompasses the claimed range), for example, 5 to 70% by weight, for example, 10 to 60% by weight (which substantially overlaps the claimed range), based on the total weight of the curable structural adhesive).
Regarding Claim 9, Gossi as modified by Finter meets the claimed, wherein the curable adhesive is a thermally curable adhesive (Gossi, [0127]).
Regarding Claim 11, Gossi as modified by Finter meets the claimed expandable article composed of the composition according to claim 1, wherein the at least one thermoplastic elastomer is in a compressed state (Gossi, [0095]; in this temporary, still deformable shape, as shown in state Z3, the elastomer is present in strained shape; and Fig. 1: Z3 and Z4 (showing composition comprising thermoplastic elastomer in compressed states)).
Regarding Claim 12, Gossi as modified by Finter meets the claimed expandable article obtainable by a reversible deforming process comprising the steps of: 
I) providing a composition comprising:  
i) 	a curable (structural) adhesive comprising: 
a) at least one epoxy resin and 
b) at least one epoxy resin modified acrylonitrile-butadiene copolymer, and 
ii) 	at least one thermoplastic elastomer, wherein the at least one thermoplastic elastomer is present in the curable adhesive as a penetrating polymer network (see rejection of claim 1 above) in an original shape in which the at least one thermoplastic elastomer is in a relaxed state (Gossi, [0095] and Fig. 1: initial state Z1), 
II) heating the composition in its original shape to a temperature above the glass transition temperature of the curable adhesive and below the melting temperature of the at least one thermoplastic elastomer (id., [0095]; [i]n a first step, the composition is then heated … to a temperature, which is above the glass transition temperature Tg of the epoxy resin composition … In this temporary, still deformable shape, as shown in state Z3, the elastomer is present in strained shape (implying the elastomer is in a solid (i.e., un-melted) state)), 
III) mechanically deforming the heated composition from its original shape to a different temporary shape, in which the at least one thermoplastic elastomer is in a compressed state (id., [0095]; [w]hen the composition is in this state Z2, it will formed in its temporary, still deformable shape 2 by impact of a force F; and Fig. 1: Z3 (showing the solid composition (hence, the thermoplastic elastomer component thereof) in a compressed state)), and 
IV) cooling the composition in its temporary shape to a temperature below the glass transition temperature of the curable adhesive (id., [0095]; [t]he composition is maintained in this temporary shape and the temperature of the composition is again lowered … to a temperature below the glass transition temperature Tg of the epoxy resin composition).  
Regarding Claim 13, Gossi as modified by Finter meets the claimed reinforcing element for reinforcing cavities of structural components comprising a support and an expandable article according to claim 11 (see the rejection of claim 11 above), which is indirectly or directly attached to a surface of the support (Gossi, [0107] and Fig. 2).
Regarding Claim 14, Gossi as modified by Finter meets the claimed method for reinforcing cavities of structural components, comprising the steps of:
i’) placing a reinforcement element according to claim 13 (see the rejection of claim 13 above) in a cavity of a structural component (Gossi, [0112]),
ii’) heating the expandable article to a temperature above the glass transition temperature of the curable adhesive (id., [0113]),
iii’) curing of the curable adhesive (id., [0114]). 
Regarding Claim 15, Gossi as modified by Finter meets the claimed, wherein the curable adhesive is cured by heating (Gossi, [0108], penult. sentence).
Regarding Claim 16, Gossi as modified by Finter meets the claimed, applying the composition according to claim 1 as a shape memory material (Gossi, [0002], [0023]).

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gossi et al (US 2013/0034736 A1) (‘Gossi’) in view of Finter et al (US 2013/0186562 A1) (‘Finter’) as applied to claim 1 above, and further in view of Czaplicki et al (US 6846559 B2) (‘Czaplicki’). 
	Regarding Claim 10, Gossi as modified by Finter meets the claimed composition according to claim 1 (see rejection of claim 1 above).  Gossi further teaches ([0077]-[0078]) the curable structural adhesive additionally comprises at least one filler, with the proportion of the filler amounting to, for example 5 to 50% by weight, for example, 10 to 35% by weight; which ranges substantially overlap, and therefore render prima facie obvious, the claimed range (0.5 – 20.0 wt-%).  Gossi does not disclose at least one inorganic fiber filler as claimed (e.g., carbon fibers as per page 20 of instant specification).  However, in analogous art related to heat-expandable adhesive material for structural reinforcement, Czaplicki lists carbon ceramic fibers among examples of fillers that may be included in the expandable material to assist the material in leveling itself during flow of the material (Col. 4, line 57 to Col. 5, line 1).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to further modify the composition of Gossi by inclusion of a carbon ceramic fiber as filler as per Czaplicki, in an amount as claimed, in the expectation of achieving an equivalent leveling assistance during expansion (flow) of the composition to its original shape when reinforcing structural components. 

Conclusion
Claim 2 is objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim. 
The closest prior art to Schoenfeld et al, Gossi et al, Finter et al and Czaplicki et al, discussed above, does not describe the invention of instant claim 2, in particular the defined “first” and “second” continuous phases of a S-IPN, or provide proper rationale to modify their respective inventions into the invention of instant claim 2.      
Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/08-25-22